DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 2009/0218179).
Regarding independent claim 1, Yokoyama discloses  a method for operating an automated parking brake for a motor vehicle (see Abstract, FIGS. 1-7) including at least one brake device (8) having a brake piston (16) the method comprising: adjusting, with an actuator (11, 12, 13, 14) the brake piston between an idle position that is free of braking torque and a braking position at which braking torque is applied to a brake disk (22) (see ¶ 0031); and determining, during a process of releasing the automated parking brake, a reference point at which the brake piston is located at a position between the idle position and the braking position that is essentially free of braking torque (see ¶ 0033), the reference point being estimated based on an extrapolation of a variable that describes the process of releasing the automated parking brake (see ¶ 0033, FIG. 3).  
Regarding claim 2, Yokoyama discloses that the determining the reference point further comprises: estimating the reference point based on a linear extrapolation of the variable that  describes the process of releasing the automated parking brake (see ¶ 0033, FIG. 3).  
Regarding claim 3, Yokoyama discloses that the variable that describes the process of releasing the automated parking brake represents a reduction in clamping force (see ¶ 0033, FIG. 3).  
Regarding claim 8, Yokoyama discloses assuming that the extrapolation of the variable that describes the process of releasing the automated parking brake has a defined reference value at the reference point at which the brake piston is located at the position between the idle position and the braking position that is essentially free of braking torque (see ¶ 0033, FIG. 3).  
Regarding claim 12, Yokoyama discloses using the estimated reference point as an input variable for a calculation method to determine a precise reference point (see ¶ 0033, “based on a plurality of detected values, such as an average detected value”).  
Regarding independent claim 13, Yokoyama discloses a device for operating an automated parking brake for a motor vehicle (see Abstract, FIGS. 1-7) including at least one brake device (8) having a brake piston (16), the device configured to: adjust, with an actuator (11, 12, 13, 14), the brake piston between an idle position that is free of braking torque and a braking position at which braking torque is applied to a brake disk (22) (see ¶ 0031); and determine, during a process of releasing the automated parking brake, a reference point at which the brake piston is located at a position between the idle position and the braking position that is essentially free of braking torque (see ¶ 0033), the reference point being estimated based on an extrapolation of a variable that describes the process of releasing the automated parking brake (see ¶ 0033).  
Regarding claim 14, Yokoyama discloses that the device is configured to execute a computer program to adjust the brake piston and to determine the reference point (see ¶¶ 0032-0034).  
Regarding claim 15, Yokoyama discloses that the computer program is stored on a machine-readable storage medium (see ¶¶ 0032, 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2009/0218179), as applied to claim 1, above, and further in view of Bohm et al. (US 6,536,562).
Regarding claim 4, Yokoyama discloses that the variable that describes the process of releasing the automated parking brake includes at least one value pair of two variables (see FIG. 3, “PISTON THRUST F” and “PISTON POSITION X”).
Yokoyama does not disclose that the two variables including a current value of the automated parking brake and a variable of the automated parking brake that  describes a current position of the brake piston.  
Bohm teaches a method for operating an automatic parking brake (see Abstract) comprising determining a reference point based on a variable that describes the process of releasing the automated parking brake (see col. 5, lines 25-28, 30-32, 43-55), wherein the variable includes at least one value pair two variables (see col. 5, lines 25-28), the two variables including a current value of the automated parking brake and a variable of the automated parking brake that  describes a current position of the brake piston (see col. 5, lines 25-28).  
It would have been obvious to substitute the current/position variable pair of Bohm for the force/position variable pair of Yokoyama as a simple substitution of one known variable that describes the movement of an automatic parking brake for another that would only yield predictable results (e.g. Bohm explicitly teaches that the current/position pair can be used to determine the initial contact position of the brake piston/pad with the brake disk, thereby indicating predictability of the use of the pair in the method of Yokoyama, which also determines an initial contact position).  
Regarding claim 11, Yokoyama discloses that the determining the reference point further comprising: forming a mean value of a plurality of linear extrapolations of two value pairs of the two variables that describe the process of releasing the automated parking brake (see ¶ 0033).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2009/0218179) in view of Bohm et al. (US 6,536,562), as applied to claim 4, above, and further in view of Kubota (US 6,464,308).
Regarding claim 5, Yokoyama discloses that the variable that describes the process of releasing the automated parking brake includes at least one value pair of two variables (see FIG. 3, “PISTON THRUST F” and “PISTON POSITION X”).  
Yokoyama does not disclose that the two variables include a current value of the automated parking brake and a time value of actuation of the actuator.  
Kubota teaches a method for operating an automatic parking brake (see Abstract) wherein a variable that describes the process of operating an automated parking brake includes at least one value pair of two variables (see col. 8, lines 14-34; FIG. 5), the method comprising determining the reference point based on two variables that include a current value of the automated parking brake and a time value of actuation of the actuator (see col. 8, lines 14-34; FIG. 5).  
It would have been obvious to substitute the current/time variable pair of Kubota for the force/position variable pair of Yokoyama as a simple substitution of one known variable that describes the movement of an automatic parking brake for another that would only yield predictable results (e.g. Kubota explicitly teaches that the current/time pair can be used to determine the initial contact position of the brake piston/pad with the brake disk, thereby indicating predictability of the use of the pair in the method of Yokoyama, which also determines an initial contact position).  Furthermore, it would have been obvious to substitute the current/time variable pair of Kubota for the force/position variable pair of Yokoyama to improve the accuracy of determining the initial contact position (see e.g. Kubota, col. 1, line 63 to col. 2, line 10).  
Regarding claim 6, Kubota teaches determining the at least one value pair of the two variables by one of (i) determining corresponding current values at defined time values and (ii) determining  corresponding time values at defined current values (see col. 8, lines 14-34).  
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2009/0218179) and Bohm et al. (US 6,536,562), as applied to claim 4, above, and further in view of Godlewsky et al. (US 2005/0035653).
Regarding claim 7, Yokoyama does not disclose that determining the reference point further comprises: estimating the reference point based on a linear extrapolation of two value pairs of the two variables that describe the process of releasing the automated parking brake.  
Godlewsky teaches a method for operating an automatic parking brake (see Abstract) comprising determining a reference point based on a variable that describes the process of releasing the automated parking brake (see ¶ 0043), wherein determining the reference point comprises: estimating the reference point based on a linear extrapolation of two value pairs of the two variables that describe the process of releasing the automated parking brake (see ¶¶ 0038-0043, FIG. 4).  
It would have been obvious to use at least two value pairs of the two variables in the method of Yokoyama to reduce the effect of erroneous/outlier sensor data thereby improving the accuracy of determining the reference point.  
Response to Arguments
Applicant's arguments filed 29-Aug-2022 have been fully considered but they are not persuasive. 
Regarding the rejection of independent claims 1 and 13 as being anticipated by Yokoyama et al. (US 2009/0218179), Applicant argues that “Yokoyama fails to disclose the extrapolation of a variable that is used to estimate the claimed reference point” (see Amendment, page 8) because Yokoyama only discloses “a process of subtracting a fixed amount” and “subtraction of a fixed and predetermined amount is not the same as extrapolation” (see Amendment, page 9).  
“Extrapolate” is defined as “to predict by projecting past experience or known data,” “to project, extend or expand (known data or experience) into an area not known or experienced so as to arrive at a usually conjectural knowledge of the unknown area” or “to infer (values of a variable in an unobserved interval) from values within an already observed interval.” (See Merriam Webster Online Dictionary, https://www.merriam-webster.com/dictionary/extrapolate).  In the present case, Yokoyama discloses that the piston thrust and piston position are detected at point (A) (see Annotated FIG. 3, below) (see also ¶ 0033), and that the zero reference point is predicted by subtracting a predetermined amount (ΔXα) from the detected position at the threshold thrust (see ¶ 0033).  As such, the method in Yokoyama predicts a zero reference point by extrapolating a predetermined amount (ΔXα) from the detected and known piston position.   
	Applicant further emphasizes that “in FIG. 3 [of the present application], a linear extrapolation . . . takes place on the basis of two pairs of the variable” (see Amendment, page 8).  Nothing in the claims, however, requires a linear extrapolation based upon two value pairs of the variable.  To the contrary, claims 4 and 5 define the variable that is used for extrapolation as including “at least one value pair of two variables.”  Thus, even based upon Applicant’s own claims, the extrapolation includes one value pair of two variables.  As shown below in Figure 3 of Yokoyama, at least one value pair at point A (i.e. (XA, YA)) is used for the extrapolation.  
Regarding claim 2, Applicant argues that Yokoyama does not disclose a linear extrapolation.  To the contrary, Yokoyama discloses a linear extrapolation from point (A) (see Annotated FIG. 3, below) to point (B).  In other words, point A’s coordinates are (XA, YA) and point B’s coordinates are (XA- ΔXα, 0).  As such, a linear extrapolation takes place from point A to point B. 


    PNG
    media_image1.png
    310
    472
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9 and 10 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 7, 2022